Citation Nr: 1724982	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied service connection for a number of disabilities, and the Veteran filed a notice of disagreement regarding 5 of them.  However, after the statement of the case was issued in July 2013, he clearly and specifically limited his appeal, in his July 2013 VA Form 9, to the matter of entitlement to service connection for a chronic acquired psychiatric disorder.  The AOJ thereafter limited consideration of the appeal to the psychiatric issue.  See September 2013 VA Form 8, Certification of Appeal.  Accordingly, even though the representative subsequently made arguments as all 5 issues in December 2016, the only issue over which the Board has jurisdiction is the claim for service connection for a psychiatric disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for service connection for a chronic acquired psychiatric disorder.  Service treatment records show that the Veteran was seen in a service counseling center 2 days prior to his service separation in March 1995, when Zoloft was prescribed.  In July 1995, it was noted that the Veteran had been initially evaluated for a sleep/wake problem, that he had been given Zoloft, and that he had had 5 sessions.  The treatment discharge diagnoses were rule out major depression; mild adjustment disorder, resolving; history of a sleep/wake problem; and rule out personality disorder.  The Veteran prematurely dropped out of treatment, as separation was planned prior to its culmination, and his service discharge certificate shows that ultimately, he received a general discharge under honorable conditions with an E2 pay grade after almost 3 years of service.  

The first relevant medical records of treatment after this are from VA in June 2005, when it was reported that the Veteran was self-referred due to concerns about stress and frustration.  Psychological testing was conducted in July 2005, and at that time, the Veteran was referred to a psychiatrist for a diagnostic evaluation and possible remedy for initial insomnia.  On psychiatric evaluation in February 2006, bipolar disorder and adult attention deficit hyperactivity disorder, inattentive type, were assessed.  In July 2008, mood disorder was reported.  In January 2009, attention deficit hyperactivity disorder and bipolar disorder were reported.  In May and July 2009, in April, July, and December 2010, and in March 2011, mood disorder was reported.  In August 2011 and April 2012, mood disorder and attention deficit disorder without hyperactivity were reported.  The most recent medical records of treatment of record are from VA in March 2013.  

In the Veteran's July 2013 VA Form 9, he stated that he did not seek help after service because he did not know he was eligible for anything until about 10 years later, when he was told by another Veteran to apply for benefits.  He reported that he was unable to fall asleep in service, and that he has had issues with it to this day.  He indicated that in service, psychiatric symptoms were causing him issues with events with personnel and work on base, and that there were reprimands and threats of separation which led to his separation.

Based on the evidence, the Board concludes that a VA psychiatric examination as indicated below is required, in light of the provisions of 38 C.F.R. § 3.159 (2016), as there were in-service symptoms and current diagnoses, without adequate medical evidence information concerning nexus to service.  Beforehand, any additional relevant medical records of treatment which the Veteran has received should be obtained.  His complete service personnel records should be obtained as well, as they may contain information relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1. Please make arrangements to obtain any additional relevant medical records, including all VA medical records of treatment which the Veteran has received since March 2013.  

2. Please obtain complete service personnel records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all currently diagnosed psychiatric disorders diagnosed since his claim was filed in 2010, and to specifically include mood disorder, adult attention deficit hyperactivity disorder, and bipolar disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination, and the examiner should review the claims folder including this remand. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder (any present at any point since May 2010) and to include mood disorder, bipolar disorder, and adult attention deficit hyperactivity disorder is related to service, to include the manifestations shown before the Veteran's March 1995 service discharge?  Please specifically address (i) mood disorder; (ii) bipolar disorder; and (iii) adult attention deficit hyperactivity disorder.

The examiner should furnish detailed reasons for each opinion, specifically discussing relevant medical evidence and principles, as well as available service personnel records and statements from the Veteran, including in July 2013, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 



